J-A23027-21

                                   2022 PA Super 4



    BARBARA EVANS                              :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CAPITAL BLUE CROSS                         :    No. 410 MDA 2021

                 Appeal from the Order Entered March 5, 2021
    In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                                2017-CV-6696


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

OPINION BY BENDER, P.J.E.:                         FILED: JANUARY 5, 2022

        Appellant, Barbara Evans, appeals from the trial court’s March 5, 2021

order granting summary judgment in favor of Appellee, Capital Blue Cross

(“CBC”). After careful review, we reverse and remand.

        By way of background, at all times pertinent to this matter, Ms. Evans

was a full-time, at-will employee of CBC. CBC hired her in June of 2002, and

she worked there until March of 2016, at which time she went on medical

leave.

        At all relevant times, CBC provided its employees with short-term

disability benefits under its Salary Continuation Benefit Plan (“the Program”),

which was described in a summary plan description (“SPD”). In short, the

Program provided “short[-]term continuation of some percentage of an eligible

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A23027-21



Employee’s Weekly Earnings if he becomes Disabled from a covered accident,

sickness, or pregnancy.” See Complaint, 9/19/17, at Exhibit A (“SPD”) at 4.

All eligible active employees had coverage under the Program, and CBC

enrolled them in it automatically.         Id.   The employees did not contribute

towards the Program’s cost, and CBC paid the employees who qualified for

benefits through its payroll account or general assets. Id.

        With respect to the Program, the SPD sets forth that, “[i]f[] while

covered under this Benefit, You: 1) become Totally Disabled; 2) remain Totally

Disabled; and 3) submit Proof of Loss to the Claims Evaluator[,] [CBC] will

pay the Salary Continuation Amount.” Id. at 5.1 Under the SPD:
        Total Disability or Totally Disabled means that You are
        prevented by:

           1) Injury;

           2) Sickness;

           3) Mental Illness;

           4) Substance Abuse; or

           5) pregnancy;

        from performing the Essential Duties of Your Occupation, and as
        a result, You are earning less than 20% of Your Pre-disability
        Earnings.[2]

____________________________________________


1 At all relevant times, the claims evaluator was Hartford Life and Accident
Insurance Company (“Hartford”). SPD at 9. The claims evaluator “is
delegated the duties of [CBC] to determine benefits payable according to the
terms and conditions of [t]he Program.” Id. at 7.

2   The SPD states that:
(Footnote Continued Next Page)


                                           -2-
J-A23027-21


       Your Occupation means Your Occupation as it is recognized in
       the general workplace. Your Occupation does not mean the
       specific job You are performing for a specific employer or at a
       specific location.

Id. at 12 (emphasis in original). According to the SPD, benefit payments will

stop on the earliest of, inter alia, “the date You are no longer Disabled.” Id.

at 6; see also id. at 10 (explaining that ‘Disabled’ “means Total Disability or

Disabled and Working Disability”).             The maximum duration of the benefits

payable pursuant to the Program is 26 weeks if caused by injury or sickness.

Id. at 4.

       The SPD also addresses CBC’s responsibilities under the Program.

Specifically, it explains that CBC “is responsible for making payment for

benefits due according to the terms and conditions of [t]he Program. [CBC’s]

responsibilities also include, but are not limited to: 1) deciding appeals of

claims which were initially denied by the Claims Evaluator; and 2) making final

determinations regarding eligibility for coverage.” Id. at 7. In addition, the

SPD gives CBC “full discretion and authority to determine eligibility for benefits

and to construe and interpret all terms and provisions of [t]he Program.” Id.
____________________________________________


       Essential Duty means a duty that:

            1) is substantial, not incidental;

            2) is fundamental or inherent to the occupation; and

            3) cannot be reasonably omitted or changed.

       Your ability to work the number of hours in Your regularly
       scheduled workweek is an Essential Duty.

SPD at 10 (emphasis in original).


                                           -3-
J-A23027-21



at 9.    Further, regarding legal actions against CBC, the SPD provides the

following:
        Legal Actions: When can legal action be taken against [CBC]?

        Legal action cannot be taken against [CBC]:

          1) sooner than 60 days after the date of proof of loss is
          furnished; or

          2) more than 3 years after the date Proof of Loss is required
          to be furnished according to the terms of [t]he Program.

Id. (emphasis in original).

        In March of 2016, Ms. Evans says that she “developed an exacerbation

of a Generalized Anxiety Disorder that also manifested into Major Depression

Disorder.” Ms. Evans’s Brief at 7. She claims that, “[f]rom early March 2016

and all times material hereto, Ms. Evans[’s] symptoms included daily anxiety

attacks, daily panic attacks, asthma attacks, nose bleeds, daily coughing,

vomiting, diarrhea[,] and full body tremors.” Id. She timely applied for short-

term disability benefits under the Program, and the claims evaluator —

Hartford — approved the payment of benefits to her from her disability onset

date of March 9, 2016 through May 26, 2016. See id. at 8.

        Thereafter, by letter dated July 18, 2016, Hartford informed Ms. Evans

that the benefits under the Program were not payable to her after May 26,

2016. See id.; CBC’s Brief at 10. According to CBC, “based on [Hartford’s]

review of the information submitted by [Ms.] Evans’[s] medical providers, she

no longer met the SPD’s definition of being ‘Disabled,’ because her [medical]

records indicated that she could return to work for another employer — just



                                      -4-
J-A23027-21



not [CBC].” CBC’s Brief at 10 (citations omitted). However, Ms. Evans insists

that, “contrary to … Hartford’s conclusion and as set forth in the

contemporaneous [medical] records, [her] disability status was worsening

from her disability onset date of March 9, 2016.”        Ms. Evans’s Brief at 10

(citation omitted).    Thus, she maintains that her benefits were wrongly

terminated before the end of the 26-week maximum period for short-term

disability benefits and, because her short-term disability was not approved

through the maximum benefit end date of September 6, 2016, “Hartford would

not consider her long[-]term disability benefit application….”       See id. at 8

(citations omitted).

      After Ms. Evans’s short-term disability benefits were terminated and

CBC denied her appeal, she filed a complaint against CBC, asserting claims for

breach of contract and violation of the Pennsylvania Wage Payment and

Collection Law (“WPCL”), 43 P.S. § 260.1 et seq. Therein, she alleged, among

other things, that CBC “had a duty to fairly and equitably abide by and comply

with all of the terms and conditions set forth in the SPD,” and it “breached its

duty to Ms. Evans by failing to abide by the terms and conditions of the SPD,

[and] by willfully failing to provide [h]er with [short-term disability] benefits.”

Complaint at ¶¶ 31, 32. She also claimed that CBC’s “failure to provide [her]

with [short-term disability] benefits was done in violation of the WPCL.” Id.

at ¶ 36.

      CBC subsequently filed a motion for summary judgment, arguing, inter

alia, that Ms. Evans cannot establish the existence of an express or implied

                                       -5-
J-A23027-21



contract. See CBC’s Motion for Summary Judgment, 8/31/20, at ¶ 53. In

addition, it asserted that Ms. Evans’s WPCL claim fails because “in order to

bring a WPCL claim, [she] must demonstrate that she was contractually

entitled to compensation and that she was not paid. For the same reasons

that she failed to establish a prima facie claim for breach of contract…, [she]

also fails to establish a prima facie claim for violation of the WPCL….” Id. at

¶¶ 68-69.

      On March 5, 2021, the trial court entered an order granting summary

judgment in favor of CBC, explaining:
      The [c]ourt finds no genuine issue of fact regarding the existence
      of a contract, express or implied[,] for short[-]term[] disability
      benefits.1 As [Ms. Evans] acknowledges, and contrary to the
      allegations in the [c]omplaint (paragraph 29), [CBC’s] benefit plan
      is not a contract.
         1 As an aside, it is not disputed that [Ms. Evans] was eligible
         for benefits. In fact, she did receive [benefits] through May
         2[6], 20[16]. Being “eligible” for such benefits is not the
         same as being “promised” benefits.

      In response to [CBC’s] [m]otion for [s]ummary [judgment, Ms.
      Evans] now contends that her employment with [CBC] was the
      contract while at the same time admitting that her employment
      was at-will. While [Ms. Evans’s] evolving positions may be difficult
      to reconcile, they do not create a genuine issue of material fact
      and the [c]ourt finds, as a matter of law, that there is no express
      or implied contract for [s]hort[-t]erm [d]isability [b]enefits.

      As this [c]ourt finds that [Ms. Evans] has failed to set forth a prima
      facie claim for [b]reach of [c]ontract, [Ms. Evans’s] claim under
      the [WPCL] must also fail. [She] was not contractually promised
      [s]hort[-t]erm [d]isability [b]enefits.

Order, 3/5/21, at 1 (unnumbered pages).




                                      -6-
J-A23027-21



      Thereafter, on March 31, 2021, Ms. Evans filed a timely notice of appeal.

The trial court did not direct Ms. Evans to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. It later issued a Rule 1925(a)

opinion. Therein, with respect to Ms. Evans’s breach of contract claim, the

trial court elaborated that:
      In order for a contract to exist, four elements must be present:
      (1) an offer; (2) acceptance of an offer; (3) consideration; and (4)
      a mutual meeting of the minds.

      At her deposition, [Ms.] Evans was unable to identify: the date
      upon which she entered into the purported contract with [CBC];
      any provision of the SPD that she contends created a contract
      between her and [CBC]; or any consideration that she tendered
      in support of a contract between her and [CBC] (and, in fact, the
      SPD provides that covered employees are automatically enrolled
      and do not contribute to the program cost).

      As such, [Ms. Evans] has failed to adduce evidence that: [CBC]
      made her an offer of short-term disability benefits, that she
      accepted [CBC’s] offer, that there was a bargained-for exchange
      of valuable consideration in support of the alleged contract, or that
      there was a mutual meeting of the parties’ minds with respect to
      any contractual obligation to supply short-term disability benefits.
      She also did not identify any acts performed by her or CBC to show
      that the parties intended to create a binding obligation with
      respect to these benefits.

      Moreover, [Ms. Evans] was an at-will employee who had neither
      the expectation nor right to employment for a definite term, much
      less a promise of specific employment benefits; [CBC’s]
      employees make no contribution towards the cost of the short-
      term disability program; and payments for the benefits are made
      from [CBC’s] general assets.

Trial Court Opinion, 4/13/21, at 3-4 (internal citations and paragraph numbers

omitted).

      Presently, Ms. Evans raises two issues for our review:



                                      -7-
J-A23027-21


       [1.] Was there a contract, either express or implied, providing
       short-term disability benefits between [Ms. Evans] and her
       employer?

       [2.] Did … [Ms. Evans] have a right of action to recover unpaid
       short-term disability benefits under the [WPCL], 43 P.S. §§
       260.2a, 260.9a, providing actions to recover unpaid wages,
       including fringe benefits or wage supplements?

Ms. Evans’s Brief at 3.3

       At the outset of our review, we acknowledge that:
       [S]ummary judgment is appropriate only in those cases where the
       record clearly demonstrates that there is no genuine issue of
       material fact and that the moving party is entitled to judgment as
       a matter of law. When considering a motion for summary
       judgment, the trial court must take all facts of record and
       reasonable inferences therefrom in a light most favorable to the
       non-moving party. In so doing, the trial court must resolve all
       doubts as to the existence of a genuine issue of material fact
       against the moving party, and, thus, may only grant summary
       judgment where the right to such judgment is clear and free from
       all doubt. On appellate review, then,

          an appellate court may reverse a grant of summary
          judgment if there has been an error of law or an abuse of
          discretion. But the issue as to whether there are no genuine
          issues as to any material fact presents a question of law,
          and therefore, on that question our standard of review is de

____________________________________________


3 Before delving into the merits of Ms. Evans’s issues, we note that the
Western Pennsylvania Employment Lawyers Association and National
Employment Lawyers Association-Eastern Pennsylvania have filed an amicus
curiae brief in this matter. CBC contends that this amicus curiae brief is not
properly before this Court because “[t]he amici did not participate in the
proceedings below and they have neither sought nor received leave of the
Court to file their brief.” CBC’s Brief at 4 n.2. We disagree. Pennsylvania
Rule of Appellate Procedure 531(b)(1)(i) provides that “[a]n amicus curiae
may file a brief … during merits briefing….” Pa.R.A.P. 531(b)(1)(i). Moreover,
we reject CBC’s claim that the amici’s brief is improperly before us because it
does not bring additional, relevant matter for this Court’s consideration and
attempts to raise arguments not advanced by Ms. Evans below. Thus, we will
consider the amicus curiae brief in our review.

                                           -8-
J-A23027-21


          novo. This means we need not defer to the determinations
          made by the lower tribunals.

       To the extent that this Court must resolve a question of law, we
       shall review the grant of summary judgment in the context of the
       entire record.

Summers v. Certainteed Corp., 997 A.2d 1152, 1159 (Pa. 2010) (cleaned

up).

       In Ms. Evans’s first issue, she contests whether a contract existed

between her and CBC for short-term disability benefits. See Ms. Evans’s Brief

at 3. Specifically, she argues that “the provisions of the Program are set forth

in writing in the SPD and constitute an offer of employment which [she]

accepted by continuing performance of her duties.” Id. at 17 (footnote and

emphasis omitted).4        Further, she avers that, though she was an at-will
____________________________________________


4 Ms. Evans sufficiently raised this unilateral contract theory in her response
to CBC’s motion for summary judgment. See Response to Motion for
Summary Judgment, 9/28/20, at ¶ 19 (“The SPD in place at the outset of Ms.
Evans’[s] disability[] memorialized the terms of the [f]ringe benefits promised
to Ms. Evans as a condition for her work performed. An employee handbook
can create a contractual relationship while not supplanting the at-will
employer-employee relationship.”) (citations omitted); id. at ¶ 40 (stating
that “[a]n employer can create a unilateral contract with [an] employee-at-
will by offering additional terms of employment conditioned upon the
employee’s continued performance of his job”) (citations omitted); id. at ¶¶
55-89 (“The SPD, not dissimilar to an employee handbook, was not the basis
of the contract but rather memorialized the benefits for which Ms. Evans would
be eligible to receive in consideration of the work performed for CBC.”). She
also sufficiently pled her unilateral contract theory in her complaint. See
Complaint at ¶ 3 (“At all times material hereto, [Ms. Evans] was employed by
[CBC], and pursuant to [her] employment with [CBC], [she] was eligible to
receive short[-]term disability benefits.”); id. at ¶¶ 28-30 (“At all times
material hereto, [CBC] communicated, distributed and uniformly implemented
a [SPD], in which qualified [CBC] employees were entitled to [short-term
disability] benefits. [CBC’s] SPD created an express and implied contract
(Footnote Continued Next Page)


                                           -9-
J-A23027-21



employee, “the at-will doctrine merely addresses one aspect of her

employment relationship with CBC, that is, the parties can terminate the

employment relationship at any time. The at-will doctrine does not permit

CBC to refuse to pay for compensation and benefits earned prior to

termination.” Id. at 18. She also observes that, “[i]f the lower court is correct

that there is no employment contract governing Ms. Evans’[s] right to benefits

under the Program, then she has no way to enforce the terms of her

employment agreement, including her right to disability benefits under the

Program.” Id. She claims that “[s]uch a result is contrary to the plain terms

of the Program itself, in that the SPD sets out time limits for filing a lawsuit to

enforce the Program and, therefore, on its face contemplates an enforcement

mechanism.” Id. Finally, she insists that, “insofar as her right to apply for

long[-]term disability benefits is contingent on approval of short[-]term

disability for the maximum period, a claims administrator like Hartford could

simply terminate short[-]term disability prematurely with impunity, and avoid

ever having to pay under the long[-]term disability policy, rendering the long[-

]term disability plan an illusory benefit.” Id. at 18-19.
____________________________________________


between [CBC] and Ms. Evans inasmuch as the SPD was communicated and
distributed to [Ms. Evans], and all other employees, as an employment
benefit, and reasonably relied on as a financial ‘safety net’ in the event a
qualified employee suffered from a disability. At all times material hereto, Ms.
Evans reasonably expected, in the event of a disabling condition, to receive
[short-term disability] benefits in accordance with the terms of the SPD.”);
see also Rellick-Smith v. Rellick, 147 A.3d 897, 900 n.8 (Pa. Super. 2016)
(“[U]nder Pennsylvania’s fact pleading system, the complainant need only
state the material facts upon which a cause of action is based.”) (citation
omitted).

                                          - 10 -
J-A23027-21



     In support of her argument, Ms. Evans points us to Bauer v. Pottsville

Area Emergency Med. Servs., Inc., 758 A.2d 1265 (Pa. Super. 2000). In

Bauer, an ambulance service company employed Bauer as an emergency

medical technician and provided its employees with an employee handbook,

which indicated that an employee working at least 36 hours per week for 90

days would be treated as a full-time employee. Id. at 1267. Subsequently,

Bauer worked 36 hours per week for over 90 days and believed that he had a

right to receive full-time wages, health insurance, and other benefits in

accordance with the terms of the employee handbook. Id. After over 200

days of working 36-hour weeks, he informally complained to his employer

about not receiving full-time benefits.     Id.   When Bauer complained, his

employer reduced his hours to zero. Id. at 1268.

     Thereafter, Bauer filed a complaint against his employer, asserting,

among other things, that it breached the terms of the employee handbook,

which were enforceable as provisions of an implied contract. Id. at 1267. The

employer subsequently filed preliminary objections, arguing, inter alia, that

the employee handbook contains a provision evidencing its intent to create an

at-will employment relationship. Id. at 1268. The trial court sustained the

employer’s preliminary objections and dismissed Bauer’s complaint.       Id.

Bauer appealed. Id.

     On appeal, Bauer argued that he relied on the terms and provisions of

the employee handbook as creating a duty on his employer’s part to provide

him with full-time benefits once he worked 36 hours per week for 90 days.

                                   - 11 -
J-A23027-21



Id.   In response, the employer contended that the handbook specifically

stated that it is an “employer at will” and that it reserved the right to terminate

employment at any time.       Id.   Therefore, the employer claimed that the

handbook does not create a binding contract with Bauer. Id.

      Upon review, this Court explained that:
      A handbook is enforceable against an employer if a reasonable
      person in the employee’s position would interpret its provisions as
      evidencing the employer’s intent to supplant the at-will rule and
      be bound legally by its representations in the handbook. The
      handbook must contain a clear indication that the employer
      intended to overcome the at-will presumption. We have held that
      it is for the court to interpret the handbook to discern whether it
      contains evidence of the employer’s intention to be bound legally.

      Provisions in a handbook or manual can constitute a unilateral
      offer of employment which the employee accepts by the
      continuing performance of his or her duties. A unilateral contract
      is a contract wherein one party makes a promissory offer which
      calls for the other party to accept by rendering a performance. In
      the employment context, the communication to employees of
      certain rights, policies and procedures may constitute an offer of
      an employment contract with those terms. The employee signifies
      acceptance of the terms and conditions by continuing to perform
      the duties of his or her job; no additional or special consideration
      is required.

Id. at 1269 (citations omitted).

      Applying this law to Bauer’s case, we then reasoned:
      In its [o]pinion, the trial court found there was no contract upon
      which to base a cause of action because [the employer] evidenced
      its intent to maintain the at-will employment relationship. We
      disagree. In this case, a reasonable person in [Bauer’s] position
      would understand that his continued performance would bear the
      fruits of his employer’s policies. [Bauer] worked the requisite 36
      hours per week for [a]n excess of 90 days and received none of
      the benefits provided for in the handbook.




                                      - 12 -
J-A23027-21



Id.   Thus, we determined that Bauer “may be entitled to the benefits

applicable to a full-time employee for the period during which he fulfilled the

terms of the employee handbook.       Accordingly, the trial court abused its

discretion when it concluded the facts … are insufficient to support a claim of

breach of contract.” Id. at 1270 (footnote omitted).

      Bauer has subsequently been interpreted by this Court as establishing

that “an employee handbook could create a contractual relationship while not

supplanting the at-will employer-employee relationship[.]” Braun v. Wal-

Mart Stores, Inc., 24 A.3d 875, 940 (Pa. Super. 2011). See also id. at 941

(“[T]he provisions comprising the unilateral contract may be viewed as a

contract incidental or collateral to at-will employment.    An employer who

offers various rewards to employees who achieve a particular result or work a

certain amount of overtime, for example, may be obligated to provide those

awards to qualifying employees, although retaining the right to terminate

them for any or no reason.”) (citation omitted).

      Based on Bauer and Braun, we agree with Ms. Evans that the terms

and conditions of the SPD constituted a unilateral offer of employment, which

she accepted by continuing the performance of her duties. As in Bauer, a

reasonable person in Ms. Evans’s position would understand that her

continued performance would entitle her to benefits under the Program if she

met its requirements. See SPD at 5 (“If, while covered under this Benefit,

You: 1) become Totally Disabled; 2) remain Totally Disabled; and 3) submit

Proof of Loss to the Claims Evaluator; [CBC] will pay the Salary Continuation

                                    - 13 -
J-A23027-21



Amount.”) (emphasis added); id. at 7 (“[CBC] is responsible for making

payment for benefits due according to the terms and conditions of [t]he

Program.”) (emphasis added). Moreover, while the SPD sets forth that CBC

makes final determinations regarding eligibility for coverage and has “full

discretion and authority to determine eligibility for benefits and to construe

and interpret all terms and provisions of [t]he Program[,]” id. at 7, 9, it also

indicates that legal action can be taken against CBC in connection with the

SPD. See id. (addressing when legal action can be taken against CBC). The

fact that legal action can be taken against CBC contradicts that it has full and

final authority to interpret the terms and provisions of the Program and

suggests that CBC intends to be legally bound by the SPD. See footnote 6,

infra.    We also note that, based on our review, the SPD contains no

disclaimers explaining that it should not be interpreted as a contract.5 Thus,
____________________________________________


5 Cf. Diehl v. Electronic Data Systems Corp., No. 1:07-CV-1213, 2008 WL
2705540, at *5 (M.D. Pa. 2008) (“[T]he court concludes that the disclaimers
contained in the … short-term plan eliminate the possibility that a reasonable
employee in Diehl’s position could have interpreted the plan as a contract.”)
(citation omitted); Cooper v. Broadspire Services, Inc., No. 04-5289, 2005
WL 1712390, at *3 (E.D. Pa. 2005) (“[The p]laintiff’s bare allegation that her
employment relationship was contractual in her response to [the] defendants’
motion to dismiss is insufficient to rebut the presumption of at-will
employment, particularly in light of the [employer’s] employment at-will policy
that clearly states: ‘[e]mployment at-will is a term and condition of
employment and continued employment for all associates employed by [the
employer].’ [The employer’s] employment at-will policy further clarifies that
‘[n]o commitment or other term of employment shall be inferred or otherwise
assumed from any source whatsoever, written or oral, including but not
limited to any policies or statements of [the employer].          Policies and
statements are not a contract, express or implied….’”) (citation omitted). We
(Footnote Continued Next Page)


                                          - 14 -
J-A23027-21



we conclude a reasonable person in Ms. Evans’s position would understand

that her continued performance would obligate CBC to provide her with short-

term disability benefits if she met the terms and conditions of the Program.

Whether Ms. Evans met the terms and conditions of the Program —

specifically, if she could have returned to work for another employer after May

26, 2016 — is a question of fact that the parties dispute.6

____________________________________________


note that, “[w]hile decisions from federal district courts are not binding on this
Court, we may rely on them for persuasive authority.” AmQuip Crane
Rental, LLC v. Crane & Rig Services, LLC, 199 A.3d 904, 918 n.4 (Pa.
Super. 2018) (citation omitted).

6 We reject CBC’s alternative argument that, “even if the Court finds that the
trial court committed legal error in its conclusion that no contract for short-
term disability benefits existed between [Ms.] Evans and [CBC]…, the error is
harmless because [CBC] complied with the procedures described in the SPD
when denying [Ms.] Evans’[s] claim for benefits after May 26, 2016.” CBC’s
Brief at 27. In other words, CBC says that, “even if the Court finds that [Ms.]
Evans can establish the existence of a contract, she cannot prove that it was
breached.” Id. at 34. CBC details that:
       The record is clear that [CBC] and … Hartford at all times acted in
       a manner consistent with and provided for by the SPD as it related
       to [Ms.] Evans’[s] claim for short-term disability benefits. [CBC]
       (and … Hartford) exercised its discretion in reaching the
       conclusion that [Ms.] Evans’[s] medical records did not establish
       that she remained “Disabled” within the meaning of the SPD after
       May 26, 2016.        That [Ms.] Evans disagrees with [CBC’s]
       interpretation and administration of its short-term disability
       program is inconsequential to the question of whether [CBC]
       breached any duty it owed her with respect to short-term disability
       benefits.

Id. at 33-34 (emphasis omitted).

     We disagree with this argument given the ambiguity in the SPD. As
mentioned supra, while the SPD gives CBC full discretion and authority to
(Footnote Continued Next Page)


                                          - 15 -
J-A23027-21



       Based on the foregoing, the trial court erred when it determined that no

contract for short-term disability benefits existed between Ms. Evans and CBC.

We therefore reverse its order granting summary judgment in favor of CBC on

Ms. Evans’s breach of contract claim and remand for further proceedings.

       In Ms. Evans’s second issue, she asks whether she has a right of action

to recover unpaid short-term disability benefits under the WPCL.         See Ms.

Evans’s Brief at 3.     In granting summary judgment on this claim, the trial

court determined that because Ms. Evans “failed to set forth a prima facie

claim for [b]reach of [c]ontract, [her] claim under [the WPCL] must also fail.

[Ms. Evans] was not contractually promised [s]hort[-t]erm [d]isability

[b]enefits.” Order, 3/5/21, at 1 (unnumbered). Because we have ascertained

that CBC is contractually obligated to provide Ms. Evans with short-term

disability benefits to the extent she met the terms and conditions of the

Program, the trial court’s rationale for granting summary judgment on Ms.

Evans’s WPCL claim falters. Accordingly, we reverse the trial court’s order



____________________________________________


determine eligibility for benefits, the SPD also provides for legal action against
CBC, which directly conflicts with CBC’s having full and final authority to
interpret the SPD. It is well-established that, “[w]here the language of the
contract is ambiguous, the provision is to be construed against the drafter[,]”
i.e., CBC.    See, e.g., Keystone Dedicated Logistics, LLC v. JGB
Enterprises, Inc., 77 A.3d 1, 7 (Pa. Super. 2013) (citation omitted). Thus,
we conclude that CBC does not have sole discretion to make benefit eligibility
determinations, and it therefore could have breached the SPD by wrongly
determining that Ms. Evans did not establish that she remained ‘Disabled’
within the meaning of the SPD after May 26, 2016.


                                          - 16 -
J-A23027-21



granting summary judgment on Ms. Evans’s WPCL claim and remand for

further proceedings.7

       Order reversed. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/05/2022




____________________________________________


7 We deem meritless CBC’s alternative argument that, “even if the Court
concludes that [Ms.] Evans established the contract prong of a WPCL claim,
she cannot show that [CBC] failed to pay such benefits when it was obligated
to do so.” CBC’s Brief at 40. In support, it explains that CBC “did not break
any promise to pay [Ms.] Evans short-term disability benefits. … [A]n
employee eligible to participate in the SPD program is not guaranteed benefits
upon making a claim or submitting documentation; rather, they must meet
the terms of the [P]rogram necessary to qualify for the benefits.” Id. at 39
(citations omitted). Here, Ms. Evans contends that she met the terms of the
Program after May 26, 2016; CBC insists that she did not. Although the SPD
gives CBC full discretion and authority to determine eligibility for benefits, it
also contemplates that legal action can be taken against CBC, and we reiterate
that ambiguities in a contract must be construed against the drafter. See
footnote 6, supra. Given that a question of material fact exists as to whether
Ms. Evans met the terms of the SPD after May 26, 2016, and because CBC
does not have full and final discretion under the SPD to determine eligibility
as legal action may be taken against it, we cannot affirm on this alternative
basis. It is simply not clear that CBC was not obligated to pay Ms. Evans
benefits after May 26, 2016.

                                          - 17 -